                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

AGNES BUSS,

        Plaintiff,
                                                         Case No. 18-cv-565-wmc
   v.

ANDREW SAUL,
Commissioner of Social Security,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment entered in favor of

defendant Andrew M. Saul against plaintiff Agnes Buss affirming the Commissioner’s

decision denying plaintiff's application for disability benefits and supplemental

security income.




        s/ R. Swanson, Deputy Clerk                             10/31/2019
        Peter Oppeneer, Clerk of Court                             Date
